AO 245B (CASD Rev. 1119) Judgment in a Criminal Case                                                           FILED
                                                                                                                FEB 1 2 2019
                                      UNITED STATES DISTRICT COUR r
                                                                                                         CLERK, U.S. DISTR!C.T COURT
                                         SOUTHERN DISTRICT OF CALIFORNIA                               SOUTHER,IJ U!STR~CALIFORNIA
             UNITED STATES OF AMERICA                               JUDGMENT IN ACRI ·!;~~~'"'b €ASE C?.:..:__                  Df'PUTY
                                 v.                                 (For Offenses Committed On or After November 1, 1987)

             BENJAMIN PEREZ-JIMENEZ (I)                             Case Number:            18CR4973-BAS

                                                                    ERIC FISH OF FEDERAL DEFENDERS, INC.
                                                                    Defendant's Attorney
USM Number      67352018
0 -
THE DEFENDANT:
IZI pleaded guilty to count(s)         ONE (1) OF THE INFORMATION

0   was found guilty on count(s)
    after a olea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                     Count
Title & Section                   Nature of Offense                                                                 Number(s)
8 USC 1326                        REMOVED ALIEN FOUND IN THE UNITED STATES                                             1




     The defendant is sentenced as provided in pages 2 through                2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
0    The defendant has been found not guilty on count(s)

0    Count(s)                                                 is          dismissed on the motion of the United States.

     Assessment: $100 REMITTED.


0     JVTA Assessment*:$
      *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
IZI No fine                  0 Forfeiture pursuant to order filed                                              , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                    FEBRUARY 11. 2019
                                                                    Date of Imposition of Sentence


                                                                            OJ!/iu~/\
AO 245B (CASD Rev. 1119) Judgment in a Criminal Case

DEFENDANT:                BENJAMIN PEREZ-JIMENEZ (1)                                               Judgment -Page 2 of2
CASE NUMBER:              18CR4973-BAS

                                                   IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 SIX (6) MONTHS.




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant must surrender to the United States Marshal for this district:
       D     at                             A.M.              on
       D     as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:
       D     on or before
       D     as notified by the United States Marshal.
       D     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

       Defendant delivered on


 at   ~~~~~~~~~~~~
                                          , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL
